DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glen Liu on 27 July 2021.

The application has been amended as follows: 
Claim 50: The assembly of claim [[49]] 42, wherein the slidable shuttle is coupled with the sharp and the glucose sensor is received within the sharp.

The claim has been amended so that it does not depend from a cancelled claim.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or make obvious the invention of claims 39, 41, 42, 44-46, 48, 50-57, 65, 66, 70, 71, 73, including, inter-alia, an assembly with an inserter device 
The prior art of record fails to anticipate or make obvious the invention of claims 58, 59, 61-64, 67, 68, and 72, including, inter-alia, an assembly with an inserter device having an actuator button, shuttle, sharp, a first spring, a stem extending within the first spring, a second coiled spring with a proximal end in contact with the shuttle, a post extending within the second spring and having an opening at its proximal end, and a lateral extension releasably engaged with a stop, a glucose sensor with a distal end configured to be inserted into a user, a mount configured to adhere to the user’s skin while coupled to the inserter device, the mount’s 
Bobroff (US 2002/0022855) discloses an insertion device for a sensor which includes a stem and first spring, an equivalent of a post, and lateral extensions held by a stop, and Garcia (US 4627445) discloses an insertion device for a sensor which includes a second spring for retraction and a post equivalent, both extensively discussed in prior Office Actions, but the prior art of record, individually or in combination, do not teach or fairly suggest the relative locations of a post and stem having portions that are the same distance from a distal plane prior to actuation, or the relative locations of a lateral extension and a retraction spring with the spring’s proximal end a greater distance from the distal plane, as set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791